DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on November 13, 2020.  Claims 1, 23, and 30 were amended.  Claims 2 and 24 remain cancelled.  Thus, claims 1, 3-23, and 25-32 are pending.

Allowable Subject Matter
Claims 1, 3-23, and 25-32 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1 is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, determining at least one chemical attribute of a target sample utilizing at least one data processing function on an obtained image, wherein the data processing function comprises comparing one or more color attributes at one or more readout regions in the obtained image of a readout layer to the calibrated model of one or more color attributes of the obtained calibration file based on the data from at least one known chemical attribute of at least one standard sample processed by the calibration card.  Therefore, claim 1 and dependent claims 2-3-22 are allowable over the prior art of record.
The primary reason for the allowance of claim 23 is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, obtaining a calibration file that corresponds to the 
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 30, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, a code configured to uniquely identify a calibration file for retrieval, wherein the calibration file corresponds to one or more capabilities of a microfluidic device and comprises at least one calibrated model of one or more color attributes based on data from at least one known chemical attribute of at least one standard sample processed by a calibration card, to enable determining at least one chemical attribute of the target sample utilizing at least one data processing function on the obtained image, wherein the data processing function comprises comparing the one or more color attributes at the one or more readout regions in the obtained image of the readout layer to the calibrated model of one or more color attributes of the obtained calibration file based on the data from at least one known chemical attribute of at least one standard sample processed by the calibration card.  Therefore, claim 30, and dependent claims 31-32, are allowable over the prior art of record.

“Diagnostics for the Developing World: Microfluidic Paper-Based Analytical Devices,” Analytical Chemistry, Vol. 82, No. 1, January 1, 2010, pp. 3 to 10 (Provided in IDS filed 03/30/2018), to Martinez, Andres W., et al., is directed to microfluidic paper-based analytical devices (μPADs) comprising at least one input layer configured to receive the target sample, at least one intermediary layer, and at least one readout layer.  
U.S. Patent Publication 2014/0296112 A1, to O’Driscoll et al., discloses an optical testing system that includes a procedure for generating a calibration file.  
U.S. Patent Publication 2007/0172388 A1, to Padmanabhan et al., discloses a sample analyzer which associates a reagent or sample in a container that may include a bar or other code that identifies various parameters of the reagent.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/JEFFREY P AIELLO/Examiner, Art Unit 2864                                                                                                                                                                                                        /JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864